Mr. Justice Craig delivered the opinion of the Court: The land in controversy was conveyed by Francis Biggins to Catherine Biggins on December 18, 1876j by a warranty deed absolute in terms, without condition or reservation. The •consideration named in the deed was $4000, but it appears from the evidence that no money consideration was" paid for the conveyance. After the execution and delivery of the deed Catherine Biggins went into the possession of the land, received the rents and profits, and used it in every respect as iter own until her death, on the 8th day of May, 1886.' On the 14th day of.April, 1884, Catherine Biggins borrowed $600 of •one Woodruff, and to secure the payment of the money and interest, executed a trust deed on the premises. The money •was never paid, and at her death the land remained ineum•bered with the deed of trust. What contract was made between Catherine and appellee when the deed was executed, the •-evidence fails to disclose. WOT. Myers drafted the deed, but in his evidence he says he can not remember that any statement or statements were made, or conversation had between them, when the deed was made or executed. No witness was •called to prove a contract or agreement entered into between the parties, under which the land was conveyed. No writing -was introduced except the deed, and the only way in which the -complainant undertakes to establish a trust, is by proving the •declarations of Catherine Biggins, made several years after the deed was executed. The court, on the evidence, decreed in favor of the complainant, and for the purpose of determining whether the decree can be sustained, it will be necessary to refer briefly to the evidence contained in the record. The evidence introduced was of a two-fold character: First, the declarations of Catherine Biggins, to show how she held the title to the land; and second, evidence bearing upon the habits and capacity of the appellee, Francis Biggins. The ¡first witness who testified to declarations was Jane Stafford. She said: “I heard Catherine speak of the eighty in controversy. She said it was deeded to her for safe keeping, so that Frank Biggins would not spend it. She had not paid anything for it.” This talk was about three years before Catheriné died. The next witness was John B. Murray. He had two conversations with her—the first, four years ago, and the last one on July last. In the first conversation she wanted the witness to act as her executor. She said she was in poor-health, and did not know how soon she should die; that if she should, and beat Frank out of his farm, she did not think she could rest easy in her grave. She said Frank gave her a deed, of the land some time before, but she had never given him any money for it. She said she wanted to will the farm to Frank, for there would be trouble about it in the family if she should die and leave it without a will. Ellen Murphy testified she-heard Catherine talk about the farm at different times,—first, three years ago. She said Frank gave her eighty acres of land ;- that she paid no money for it; that she intended to give it-back to Frank. “She came seven or eight different times to-my house, and wanted my husband to go with her to settle up-matters, and nearly every time she spoke of deeding Frank: over his farm.” August Isted testified: “I heard her (Catherine) speak of the property relations between her and Frank.. She said she was not long for this world; that Frank Bigginshad some trouble, and signed the farm over to her for safekeeping ; that she-had mortgaged it for $500, and had to-straighten it up, and give him his land back.” James J. McGovern, a Catholic clergyman, testified that he had'a conversation with Catherine in 1884. She said she had eighty acres-of land from Frank, which he had deeded to her in trust, to care-for it, because Frank’s roving ways and disposition were such, that he could not manage it, and would lose it. The witness-further stated that he had - two or three other conversations with Catherine after she moved to Joliet, the last-being at his residence in Lockport, when she spoke of deeding the land to-Frank, and he advised her to do so. She requested witness-to come to Joliet some day, and go with her to a lawyer, and arrange matters satisfactorily. The foregoing is, in substance, the evidence relied upon to-show that Catherine Biggins held the land in trust. The evidence introduced to show that Frank Biggins was of a roving' disposition, or in the habit of drinking, or incapable of attending to business, is very weak and unsatisfactory. Ireson, who knew him wrell, and testified for complainant, said: “I saw Frank Biggins in 1876. Saw him often then for two or three years. He would roam around sometimes, and used to drink, a little, but not to any extent, that I know of.” This is the-strongest evidence found in the record, on this branch-of the case. The record contains no evidence that Frank Biggins was an habitual drunkard, or that he was in the habit of becoming intoxicated; nor do we find any evidence that he-was a tramp, a wanderer, or a person in the habit of roaming about from place to place; nor does this record contain any evidence that he was incompetent to hold property and transact ordinary business. Indeed, it appears that he obtained the title to the land in controversy in January, 1873, and held it until December, 1876,—nearly four years,—and during this time the land was not incumbered, nor was any portion of it sold or lost. This fact, of itself, would seem to indicate that the capacity of Frank Biggins to hold and manage property was not deficient, but, on the other hand, was quite as good, if not better,, than his sister Catherine’s, who, as the evidence shows, was not able to hold the land without mortgaging it for borrowed money. So far, therefore, as the decree rests upon the supposed incapacity of Frank Biggins to take care of his property, in consequence of his wandering habits or his habits of intoxication, it finds no support in the evidence. The decree, if it can be sustained, must be upon the declarations of Catherine that the land was conveyed to her, as one witness said, for safe keeping; or, as stated by another, that she had eighty acres of land from Frank which lie had deeded to her in trust; or, as testified by another, that Frank had some trouble, and signed the farm over to her for safe keeping. Section 9, chapter 59, of our statute, provides: “All declarations or creations of trusts or confidences of any lands * * .* shall be manifested and proved by some writing signed by the party who is by law enabled to declare such trust, or by his last will in writing, or else they shall be utterly void and of no effect: Provided, that resulting trusts, or trusts created by construction, implication or operation of law, need not be in writing, and the same may be proved by parol.” There is no •element of a resulting trust in this transaction, and it is not ■even claimed that it is a resulting trust. Was it a trust created by construction, implication or operation of law? We find nothing in the transaction which will bring it within this part of the proviso. So far as appears from the evidence the land was conveyed to Catherine Biggins on her mere verbal promise to hold it in trust for Frank Biggins, and it needs no argument to prove that a promise or agreement of this character, under which a trust is attempted to be established, falls within the statute. Stevenson v. Crapnell, 114 Ill. 19, is a •case in point. It is there held, that an express trust between .the grantor and grantee of land, that the grantee is to hold the land in trust for the grantor, or is to reconvey to him on a certain contingency, is invalid, under the Statute of Frauds, unless evidenced by some writing signed by the grantor. Had Catherine Biggins obtained the execution and delivery of. the ■deed by undue means or fraud, on a parol promise to hold the land in trust for the grantor, a court of equity would not hesitate to lend its aid to enforce the trust, as held in Gruhn v. Richardson, 128 Ill. 180. Lantry v. Lantry, 51 Ill. 462, is a case where the rule applicable to a transaction of this character is clearly laid down. It is there said: “If A voluntarily conveys land to B,"the latter having taken no measures to procure the conveyance, but accepting it, and verbally promising to hold the property in trust for C, the case falls within the statute, and chancery will not enforce the parol promise. But if A was intending to convey the land, directly to C, and B interfered, and advised A not to convey directly to C, but to convey to him, promising if A would do so he (B) would hold the land in trust for G, ■chancery will lend its aid to enforce the trust.” Here, so far as appears from the evidence, the land was conveyed from Frank Biggins to Catherine of his own voluntary free will and accord. She resorted to no undue means to procure the conveyance. She neither solicited nor induced the conveyance. There is therefore nothing in the evidence from which fraud could be imputed to her. It is argued that there was a confidential relation existing between the parties, and on that account a court of equity ought to interfere and establish the trust. There was no relation of guardian or conservator in this case. The grantee was a sister of the grantor, but she had no control over him or his property. He lived with her, but, so far as appears, he supported himself, and had charge of his own business. She was in no sense his guardian or conservator, nor did she control his business. There is nothing in the evidence, when it is fairly considered, which can take this transaction out of the operation of the Statute of Frauds. Catherine Biggins paid nothing for the land, and no doubt promised, verbally, to hold it for Frank, and no doubt intended to deed it or will it to him; but she failed to do so, and a court of equity has no power to grant relief, unless the statute is entirely disregarded. That can not be done. We think the evidence fails to support the decree. It will be reversed, and the cause remanded for further proceedings in conformity to this opinion. Decree reversed.